                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )   CRIMINAL NO. 06-00277-WS
                                                 )
NORMAN YOUNG                                     )
                                                 )

                GOVERNMENT'S POSITION RELATING TO
      PRESENTENCE INVESTIGATION REPORT AND GUIDELINE FACTORS

       COMES NOW the United States of America, by and through Richard W. Moore, the

United States Attorney for the Southern District of Alabama, and George F. May, Assistant

United States Attorney for the Southern District of Alabama, and in accordance with the

Standing Order of this Court, hereby files its Position of Parties with Respect to Sentencing

Factors.

       The United States has no objection to the presentence investigation filed herein and

adopts the application and determination of sentencing factors and the guidelines calculations

contained therein.

                                             Respectfully submitted,

                                              RICHARD W. MOORE
                                              UNITED STATES ATTORNEY
                                              By:

                                               s/ George F. May
                                              GEORGE F. MAY (MAYG0534)
                                              Assistant United States Attorney
                                              Telephone: (251) 441-5845
